Exhibit 10.22

FORM –FOUR YEAR VESTING SCHEDULE

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR COMPANY EMPLOYEES

UNDER THE CAPSTONE TURBINE CORPORATION

2017 STOCK OPTION AND INCENTIVE PLAN

Pursuant to the Capstone Turbine Corporation 2017 Stock Option and Incentive
Plan (the “Plan”) as amended through the date hereof,  Capstone Turbine
Corporation (the “Company”) hereby grants an award of the number of Restricted
Stock Units listed above (an “Award”) to the Grantee named above.  Each
Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.001 per share (the “Stock”) of the Company.

1.         Restrictions on Transfer of Award.  This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Stock issuable with respect to the Award may not be
sold, transferred, pledged, assigned or otherwise encumbered or disposed of
until (i) the Restricted Stock Units have vested as provided in Paragraph 2 of
this Agreement and (ii) shares of Stock have been issued to the Grantee in
accordance with the terms of the Plan and this Agreement.

2.         Vesting of Restricted Stock Units.  The restrictions and conditions
of Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates
specified in the following schedule so long as the Grantee remains an employee
of the Company or a Subsidiary on such Dates.  If a series of Vesting Dates is
specified, then the restrictions and conditions in Paragraph 1 shall lapse only
with respect to the number of Restricted Stock Units specified as vested on such
date.

Incremental Number of
Restricted Stock Units Vested

Vesting Date

(25%)

First Anniversary of Grant Date

(Additional 25%)

Second Anniversary of Grant Date

(Additional 25%)

Third Anniversary of Grant Date

(Additional 25%)

Fourth Anniversary of Grant Date

 

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

3.         Termination of Employment.  If the Grantee’s employment with the
Company and its Subsidiaries terminates for any reason (including death or
disability) prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Stock Units that have not vested as of such
date shall automatically and without notice terminate and be forfeited, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.

4.         Issuance of Shares of Stock.  As soon as practicable following each
Vesting Date (but in no event later than two and one-half months after the end
of the year in which the Vesting Date occurs), the Company shall issue to the
Grantee the number of shares of Stock equal to the aggregate number of
Restricted Stock Units that have vested pursuant to Paragraph 2 of this

 

 



 




Agreement on such date and the Grantee shall thereafter have all the rights of a
stockholder of the Company with respect to such shares.

5.         Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

6.         Tax Withholding.   The Grantee shall, not later than the date as of
which the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the required tax withholding obligation to be satisfied, in
whole or in part, by withholding from shares of Stock to be issued to the
Grantee a number of shares of Stock with an aggregate Fair Market Value that
would satisfy the withholding amount due.

7.         Section 409A of the Code.  This Agreement shall be interpreted in
such a manner that all provisions relating to the settlement of the Award are
exempt from the requirements of Section 409A of the Code as “short-term
deferrals” as described in Section 409A of the Code.

8.         No Obligation to Continue Employment.  Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.

9.         Integration.  This Agreement constitutes the entire agreement between
the parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

10.       Data Privacy Consent.  In order to administer the Plan and this
Agreement and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”).  By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate.  The Grantee shall have
access to, and the right to change, the Relevant Information.  Relevant
Information will only be used in accordance with applicable law.

11.       Notices.  Notices hereunder shall be mailed or delivered to the
Company at its principal place of business and shall be mailed or delivered to
the Grantee at the address on file



2




with the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.

 

CAPSTONE TURBINE CORPORATION

 

3

